DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed July 21, 2022, and the Supplemental Amendment filed September 16, 2022, are acknowledged.
Claims 17-23, 26-29, 33-34, 36 and 39-41 were pending. Claims 17-21, 23, 26-29, 33, 36 and 39-41 are being examined on the merits. Claim 22 is withdrawn. Claims 34 is canceled.

Response to Arguments
Applicant’s arguments filed July 21, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments and amendments to the specification and claims.

Objection to the Specification
Objection to claim 23

Rejection of claim 41 under 35 USC § 112(b), indefiniteness
	Applicant argues that the rejection of claim 41 should be withdrawn as the meaning of “wherein the target sequence … is preferentially amplified over a … sequence of … [another] microorganism[]” is not unclear, and that the limitation “is required to practice claim 41 as written; it is not merely an intended result” (Remarks, p. 7). 
The Examiner disagrees. Claim 41 depends from independent claim 33, which requires testing a sample for N. gonorrhoeae using sequence-specific LAMP primers. Claim 33 does not limit the test sample to those comprising only N. gonorrhoeae, and thus contemplates embodiments where N. gonorrhoeae is the only microorganism in the test sample (“embodiment 1”) and other embodiments where N. gonorrhoeae is mixed together with other microorganisms in the sample (“embodiment 2”). Considering “embodiment 2” directed to a mixture of microorganisms, the ordinary artisan would understand that the “sequence-specific … primer set” (step (b)) would preferentially amplify N. gonorrhoeae as opposed to some other microorganism additionally present in the sample. Stated differently, the primers added to the claim 33 method are not, e.g., a set of random primers that would likely amplify every nucleic acid present in the sample, nor are they primers directed to highly conserved genomic regions that would be expected to amplify nucleic acid from a wide range of bacteria. Rather, they are specific to N. gonorrhoeae, and hence preferentially amplify N. gonorrhoeae. Therefore, at the completion of the claim 33 method, N. gonorrhoeae nucleic acids, if present, have been preferentially amplified in “embodiment 2”. Claim 41 depends from claim 33 and additionally recites that the method is limited to the mixed organism “embodiment 2”, and recites that the N. gonorrhoeae target sequence is “preferentially amplified” over nucleotide sequences from other microorganisms. As noted, this preferential amplification is already implicitly required in claim 33 “embodiment 2”, as that claim requires the use of primers that are specific to the sequence of N. gonorrhoeae. Thus, it is not clear why claim 41 repeats that limitation. It appears that there are only two options – the first is that Applicant is merely reciting the intended result of practicing the claim 41 method, while the second is that Applicant intends for that (explicitly recited) “preferential amplification” in claim 41 to be some method step(s) in addition to the (implicitly required) “preferential amplification” in claim 33. Further, if there is some additional method step(s) required in claim 41, it is not clear what that additional step(s) is. Since Applicant has taken the position that the (explicitly recited) “preferential amplification” is not a statement of the intended result of practicing the claim 41 method, then that (explicitly recited) “preferential amplification” must require some additional method step(s). Applicant needs to describe the additional step(s) that is required in the (explicitly recited) “preferential amplification” step of claim 41, that is in addition to the (implicitly required) “preferential amplification” step of claim 33 which is achieved using the claim 33 sequence-specific primers. 
The rejection is maintained.

Rejection of claims 17 and 27 under 35 USC § 103 over Hosaka in view of GenBank Accession No. X67293, Trembizki and Eichen Chemical
	Applicant argues that the rejection should be withdrawn because the combination of the cited references do not teach or suggest all of the limitations of independent claim 17, in particular (Remarks, p. 9). Specifically, Applicant argues that the cited references do not teach sequence-specific primers corresponding to at least some of the recited SEQ ID NOs., and do not teach the specific combinations of primers (Remarks, p. 10). Applicant also argues that LAMP primer design cannot be completed by computer software (Remarks, p. 10).


	The Examiner disagrees. Instant claim 17 is directed to a method of detecting N. gonorrhoeae comprising, in part, using various combinations of 8 primers (SEQ ID NOs: 55-62). Sequences corresponding to five of the primers (or their reverse complements) are explicitly taught in the art, while the other 3 differ from sequences explicitly taught in the art by exactly one nucleotide each. The art also teaches relevant portions of N. gonorrhoeae (e.g., 23S rRNA) that can be used as a target for nucleic acid testing. Claim 17 only requires that the primers detect N. gonorrhoeae, not a particular strain or a particular sequence. It is well-known in the art that different strains of any given bacterial species have different nucleotide sequences. It is also well-known in the art that designing primers to amplify bacteria with multiple strains often involves trial-and-error of multiple candidate primers (often generated by computer algorithms) to identify the optimal primers and optimal primer combinations for detecting target bacteria which exists in multiple strains. Therefore, the ordinary artisan would have been motivated to optimize the primer sets to detect various strains of N. gonorrhoeae, and, in so doing, would have arrived at the instantly claimed primers, 5 of which are identical to sequences known in the art, while the remaining 3 differ by only 1 nucleotide each.
Finally, regarding the argument that LAMP primer design can’t be completed by computer, the Examiner reiterates that Eichen specifically teaches software used to design LAMP primers. While LAMP primer design may involve some experimental trial-and-error for optimization after the computer software design, it is not clear that this experimental testing (which is always required of primers used for any type of amplification) negates the teaching in Eichen that computer software can be used to design LAMP primers.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the instantly amended claims.

Rejection of claims 18-21, 23, 26 and 28-29 under 35 USC § 103 over Hosaka in view of GenBank Accession No. X67293, Trembizki and Eichen Chemical, and additional secondary references
Applicant argues that the rejection should be withdrawn because the combination of the cited references does not cure the deficiencies of Hosaka, GenBank, Trembizki and Eichen (Remarks, p. 11).
As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Hosaka, GenBank, Trembizki and Eichen.
Re the time requirements in claims 19-20, Applicant additionally argues that “Edwards discloses that 17 minutes … is the minimum amount for amplifying product to meet a minimum threshold”, and thus is not relevant to the times required in instant claims 19-20 (Remarks, p. 11).
The Examiner disagrees. Table 1 in Edwards teaches that amplification time has to be adjusted to account for input copy number. It is not clear to the Examiner how this would be interpreted as teaching that 17 minutes of amplification time is some absolute threshold for using LAMP to detect N. gonorrhoeae.
Regarding claims 28-29, Applicant additionally argues that Edwards does not teach the specific detection limits recited in claims 28-29 (Remarks, p. 13). 
The Examiner disagrees. As noted in the Non-Final Office Action mailed January 21, 2022, Edwards teaches detecting low copy number templates, and the ordinary artisan would be able to optimize the Hosaka plus Edwards assay to arrive at the instantly claimed detection limits (Remarks, p. 10). 
Applicant also makes the statement “[i]nstead of indicating where Edwards discloses these limitations, the Examiner …” (Remarks, p. 13). The Examiner directs Applicant’s attention to MPEP 2112 and 2144.01, which discuss express, implicit and inherent disclosures of prior art, and drawing inferences from explicit teachings in references. Whether a reference explicitly discloses a limitation is not dispositive as to whether that reference teaches that limitation.
These arguments are not persuasive. The rejections are maintained to the extent that they apply to the instantly amended claims. 


Rejection of claims 33-34 and 39-41 under 35 USC § 103 over Hosaka in view of Edwards
Applicant argues that the rejection should be withdrawn because the combination of the cited references do not teach or suggest all of the limitations of independent claim 33, which has been amended to incorporate the limitations of claim 34, now canceled (Remarks, p. 14). Specifically, Applicant argues that the cited references do not teach the time limitation of clam 33 (Remarks, p. 14). Applicant also argues that the cited references do not teach the sensitivity limitations of claims 39-40 (Remarks, p. 15).
As noted above in conjunction with the discussion of the rejection of claims 19-20, the Examiner disagrees with Applicant’s characterization of the teachings of the prior art as to the time requirements for amplification.
As noted above in conjunction with the discussion of the rejection of claims 28-29, the Examiner disagrees with Applicant’s characterization of the teachings of the prior art as to these limitations.
These arguments are not persuasive. The rejections are maintained to the extent that they apply to the instantly amended claims.


Rejection of claim 36 under 35 USC § 103 over Hosaka in view of Edwards, and additional secondary references
Applicant argues that the rejection should be withdrawn because the combination of the cited references does not cure the deficiencies of Hosaka and Edwards (Remarks, p. 15).
As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Hosaka and Edwards.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the instantly amended claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 41 recites the limitation “wherein the target sequence from Neisseria gonorrhoeae is preferentially amplified over a polynucleotide sequence from the … other microorganisms”. The meaning of “preferentially amplified” is unclear. That is, claim 41 depends from claim 33 which recites detecting the target sequence of Neisseria gonorrhoeae (preamble) using sequence-specific LAMP primers (step (b)). The ordinary artisan would therefore expect that the Neisseria gonorrhoeae sequence-specific primers would preferentially amplify Neisseria gonorrhoeae even if they misprime to sequences in other organisms. Thus, the “preferentially amplified” limitation in claim 41 could be interpreted merely as a statement of intended outcome. In the alternative, “preferentially amplified” could be imposing some additional functional limitation on the method steps, in that it could be requiring, e.g., that amplification of polynucleotide sequences from other microorganisms is suppressed somehow, or that the primers do not cross-react with polynucleotide sequences from other microorganisms. If the limitation is intended to impose additional functional limitations, it is unclear what those limitations are. Since the ordinary artisan would not be able to determine the metes and bounds of the limitation, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005). 

Regarding independent claim 17, Hosaka teaches …
A method of detecting Neisseria gonorrhoeae in a test sample, the method comprising: (a) extracting nucleic acid from the test sample (para. 32: “nucleic acid detection”; Example 3: “Detection Method of … Neisseria gonorrhoeae”; para. 95: “sample refers to … target nucleic acid to be detected … nucleic acid extraction”); 
(b) amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set (para. 32: “LAMP method”; Example 3; para. 193: Bst DNA polymerase; para. 192: N. gonorrhoeae specific LAMP primers);
and (c) detecting the presence or absence of an amplified product of step (b); wherein the presence of said amplification product is indicative of the presence of Neisseria gonorrhoeae in the test sample (para. 215: “green color was visually detected in the Neisseria gonorrhoeae-positive specimens”).

Regarding the limitation in step (b) wherein said sequence-specific primer set is selected from the group consisting of Set-10, Set-11, Set-30, Set-31, Set-48 and Set-49, Hosaka does not teach these limitations. These primer sets correspond to various combinations of SEQ ID NOs: 55-62, with each primer set comprising 6 of those 8 SEQ ID NOs. 

Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful because 23S rRNA is associated with azithromycin resistance in certain strains (e.g., p. 3244, Objectives). GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA. Eiken Chemical teaches that LAMP primer design is well-known in the art and can be completed by computer software, e.g., PrimerExplorer V4.

SEQ ID NO: 55 corresponds to nucleotides 1660 to 1677 of GenBank Accession No. X67293 with 100% homology. SEQ ID NO: 56 corresponds to the reverse complement of nucleotides 1862 to 1879 with 100% homology. SEQ ID NO: 57 nucleotides 1 through 21 correspond to the reverse complement of nucleotides 1746 to 1766 with 100% homology, while nucleotides 22 through 41 correspond to nucleotides 1696 to 1715 with 100% homology. SEQ ID NO: 58 nucleotides 22 through 40 correspond to the reverse complement of nucleotides 1836 to 1854 with 100% homology, while nucleotides 2 through 21 correspond to nucleotides 1788 to 1806 with 100% homology (although instant SEQ ID NO: 58 has one extra nucleotide which corresponds to a gap in the GenBank Accession No. X67293 sequence). SEQ ID NO: 59 corresponds to the reverse complement of nucleotides 1716 to 1737 with 100% homology. SEQ ID NO: 60 corresponds to nucleotides 1814 to 1833 with 95% homology (i.e., a 1 nucleotide mismatch). SEQ ID NO: 61 corresponds to nucleotides 1788 to 1806 with 100% homology). SEQ ID NO: 62 corresponds to nucleotides 1814 to 1833 with 95% homology (i.e., a 1 nucleotide mismatch).

While the specific sequences of SEQ ID NOs: 55-62 are not known in the art, and consequently, nor are the combinations of the sequences in primer sets Set-10, Set-11, Set-30, Set-31, Set-48 and Set-49, it would have been obvious to the ordinary artisan to design the primer sets based on the combination of the teachings above. That is, Hosaka teaches detecting Neisseria gonorrhoeae using LAMP, while Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful for diagnostic and treatment purposes. GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA, while Eiken Chemcal teaches how to design LAMP primers based on nucleotide sequences. The ordinary artisan would have been motivated to detect Neisseria gonorrhoeae 23S rRNA with LAMP as it is known in the art to provide a fast and efficient method of nucleic acid amplification, and would have used the Eiken Chemical and GenBank Accession No. sequence to use in the LAMP assay as LAMP primer design is well-known in the art. The ordinary artisan would have had an expectation of success as using nucleic acid amplification for diagnostic purposes is well-known in the art.

Regarding dependent claim 27, Hosaka suggests wherein the reaction mixture further comprises a reverse transcriptase. Specifically, Hosaka teaches that the target nucleic acid may be cDNA prepared from reverse transcription of an RNA template (para. 96). The ordinary artisan understands that reverse transcription requires a reverse transcriptase.


Claims 18-20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005) as applied to claim 17 above, and further in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014.
 
Regarding dependent claim 18, Hosaka teaches wherein the amplification in step (b) of the target sequence is performed at between about 60°C and 67°C (para. 214: 65°C), while Edwards teaches that the amplification step is performed for less than 30 minutes (Table 1: 17 min, 18.6 min). When a claim recites a range, the range is anticipated is one point in the range is in the prior art. MPEP 2131.03 I.

Regarding dependent claims 19-20, Edwards suggests wherein the amplification step is performed for less than 15 minutes (Table 1: 17 min), as recited in claim 19, or for less than 9 minutes (Table 1: 17 min), as recited in claim 20. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close. MPEP 2144.05 I. While Edwards does not teach a range of less than 15 minutes or less than 9 minutes, it does teach 17 minutes which is close to the upper end of the recited ranges.

Regarding dependent claims 28-29, Edwards does not specifically teach the concentration of N. gonorrhoeae in the test sample. However, Edwards does teach how to optimize the LAMP reaction to detect low copy number templates.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the modified Hosaka method, discussed above, and optimize the duration of the amplification steps and the sensitivity of the assay, as taught or suggested by Edwards. Hosaka teaches the need for sensitive nucleic acid amplification tests that can be used at a variety of sites. Edwards teaches highly sensitive LAMP methods for detecting Neisseria gonorrhoeae that can be carried out rapidly with inexpensive equipment, and have high tolerances for inhibitors that are present in clinical samples. Therefore, the ordinary artisan would have been motivated to optimize the modified Hosaka method through routine optimization and according to the teachings of Edwards to obtain a highly-sensitive assay that can be used in the field to detect Neisseria gonorrhoeae, and would have had an expectation of success as Hosaka does not limit how the method can be customized.


Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005) as applied to claim 17 above, and further in view of Pabich (US Patent App. Pub. No. 2014/0120536).

	 Regarding dependent claims 21 and 26, Pabich teaches wherein the detecting the presence or absence of the amplification product comprises hybridizing the amplified product with a probe comprising a polynucleotide attached to a label (paras. 32, 50), as recited in claim 21, and wherein the probe is a molecular beacon (para. 50), as recited in claim 26.

Regarding dependent claim 23, as with the primer sets in claim 17, the probes of claim 23 are not known in the art. However, SEQ ID NOs: 70-71 and 96-98 have significant homology to GenBank Accession No. X67293, as follows: SEQ ID NO: 70 nucleotides 10 to 31 correspond to nucleotides 1788 to 1808 with SEQ ID NO: 70 having an extra nucleotide and GenBank Accession No. X67293 having a gap; SEQ ID NO: 71 nucleotides 7 to 28 correspond to nucleotides 1787 to 1808 with 100% homology; SEQ ID NO: 96 nucleotides 11 to 26 correspond to 1772 to 1787 with 100% homology; SEQ ID NO: 97 nucleotides 8 to 34 correspond to 1768 to 1792 with 100% homology with SEQ ID NO: 97 having 2 extra nucleotides and GenBank Accession No. X67293 having 2 gaps; and SEQ ID NO: 98 nucleotides 9 to 35 correspond to 1768 to 1792 with 100% homology with SEQ ID NO: 98 having 2 extra nucleotides and GenBank Accession No. X67293 having 2 gaps.

While the specific sequences of SEQ ID NOs: 70-71 and 96-98 are not known in the art, it would have been obvious to the ordinary artisan to design the oligonucleotides based on the combination of the teachings above. That is, Hosaka teaches detecting Neisseria gonorrhoeae using LAMP, while Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful for diagnostic and treatment purposes. GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA, while Eiken Chemcal teaches how to design LAMP primers based on nucleotide sequences. The ordinary artisan would have been motivated to detect Neisseria gonorrhoeae 23S rRNA with LAMP as it is known in the art to provide a fast and efficient method of nucleic acid amplification, and would have used the Eiken Chemical and GenBank Accession No. sequence to use in the LAMP assay as LAMP primer design is well-known in the art. The ordinary artisan would have had an expectation of success as using nucleic acid amplification for diagnostic purposes is well-known in the art.
In addition, it would have been obvious to further incorporate the labeled probes of Pabich. The ordinary artisan understands that the LAMP assay requires a detection system and would have been motivated to incorporate labeled probes into the assay as labeled probes are known in the art to be useful for such purposes. The ordinary artisan would have had an expectation of success of modifying detection systems in nucleic acid amplification assays is well-known in the art.


Claims 33 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014).

Regarding independent claim 33, Hosaka teaches …
A method of detecting Neisseria gonorrhoeae in a test sample, the method comprising: (a) extracting nucleic acid from the test sample (para. 32: “nucleic acid detection”; Example 3: “Detection Method of … Neisseria gonorrhoeae”; para. 95: “sample refers to … target nucleic acid to be detected … nucleic acid extraction”); 
(b) amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set; (para. 32: “LAMP method”; Example 3; para. 193: Bst DNA polymerase; para. 192: N. gonorrhoeae specific LAMP primers);
and (c) detecting the presence or absence of an amplified product of step (b); wherein the presence of said amplification product is indicative of the presence of Neisseria gonorrhoeae in the test sample (para. 215: “green color was visually detected in the Neisseria gonorrhoeae-positive specimens”).

Hosaka does not teach that the amplification step occurs for less than twenty minutes. However, Edwards suggests wherein the nucleic acid is reacted with the reaction mixture for less than 15 minutes (Table 1: 17 min). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close. MPEP 2144.05 I. While Edwards does not teach a range of less than 15 minutes, it does teach 17 minutes which is close to the upper end of the recited range.

Regarding dependent claims 39-40, Edwards does not specifically teach the concentration of N. gonorrhoeae in the test sample. However, Edwards does teach how to optimize the LAMP reaction to detect low copy number templates.

Regarding dependent claim 41, Hosaka additionally teaches wherein the test sample comprises one other microorganism in addition to N. gonorrhoeae, and wherein the target sequence is preferentially amplified over a polynucleotide sequence from the other microorganism (para. 192: “[p]rimers were designed to target the Neisseria gonorrhoeae mtrA region and have no cross-reactivity with related bacteria”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Hosaka method and optimize the duration of the amplification steps and the sensitivity of the assay, as taught or suggested by Edwards. Hosaka teaches the need for sensitive nucleic acid amplification tests that can be used at a variety of sites. Edwards teaches highly sensitive LAMP methods for detecting Neisseria gonorrhoeae that can be carried out rapidly with inexpensive equipment, and have high tolerances for inhibitors that are present in clinical samples. Therefore, the ordinary artisan would have been motivated to optimize the Hosaka method through routine optimization and according to the teachings of Edwards to obtain a highly-sensitive assay that can be used in the field to detect Neisseria gonorrhoeae, and would have had an expectation of success as Hosaka does not limit how the method can be customized.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014) as applied to claim 33 above, and further in view of Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015).

	Regarding dependent claim 36, Trembizki teaches wherein the target sequence is located in the 23S ribosomal subunit of Neisseria gonorrhoeae (e.g., p. 3244, Objectives).

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the modified Hosaka method, discussed above, and incorporate the 23S ribosomal subunit of Neisseria gonorrhoeae, as taught by Trembizki. Hosaka teaches the need for detecting pathologic organisms for diagnostic purposes in convenient and inexpensive assays. Trembizki teaches that detecting the 23S rRNA subunit of Neisseria gonorrhoeae is a particularly useful for diagnosis and treatment purposes. The ordinary artisan would have been motivated to try the 23S rRNA subunit as the target in the modified Hosaka method in an attempt to develop a convenient and inexpensive assay to detect this particularly useful target. The ordinary artisan would have had an expectation of success as Hosaka does not limit the targets that may be used in the assay.


Conclusion
Claims 17-21, 23, 26-29, 33, 36 and 39-41 are being examined, and are examined. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        /ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637